
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 466
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Honda (for
			 himself, Mr. Dent,
			 Mr. Cao, Mr. Towns, Mr.
			 McDermott, Mr. Meeks of New
			 York, Ms. Bordallo,
			 Mr. Faleomavaega,
			 Mr. Wu, Ms. Speier, Mr. Al
			 Green of Texas, Mr. Broun of
			 Georgia, Mr. Serrano,
			 Ms. Roybal-Allard,
			 Mr. Wexler,
			 Mr. Baca, Mr. Cassidy, Ms. Lee
			 of California, Mr.
			 Crowley, Mrs. Napolitano,
			 Mrs. Christensen,
			 Mr. Gerlach,
			 Mrs. Maloney,
			 Mr. Moran of Virginia,
			 Mr. Kennedy,
			 Mr. Rangel,
			 Mr. Bishop of New York,
			 Mr. Becerra,
			 Mr. Sablan, and
			 Ms. Richardson) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing World Hepatitis Awareness Month
		  and World Hepatitis Day May 19, 2009.
	
	
		Whereas infection with the hepatitis B virus and hepatitis
			 C virus and the incidence of liver disease caused by these viruses have become
			 a global problem of urgent proportions;
		Whereas it is estimated that 2,000,000,000 people
			 worldwide have been infected with the hepatitis B virus and up to 400,000,000
			 live with chronic infection;
		Whereas an estimated 600,000 people die each year due the
			 consequences of hepatitis B infection;
		Whereas it is estimated that 170,000,000 people world-wide
			 are chronically infected with the hepatitis C virus, with an estimated
			 3,500,000 new infections every year;
		Whereas an estimated 1,700,000 die each year due to liver
			 failure or primary liver cancer from chronic infection of the hepatitis C
			 virus;
		Whereas an estimated 4,600,000 people in the United States
			 are infected with either the hepatitis B or hepatitis C virus, of those,
			 1,400,000 people in the United States are chronically infected with the
			 hepatitis B virus and 3,200,000 people in the United States are chronically
			 infected with the hepatitis C virus;
		Whereas an estimated 46,000 new infections of the
			 hepatitis B virus and 19,000 new infections of the hepatitis C virus occur each
			 year domestically;
		Whereas chronic viral hepatitis claims roughly 14,000
			 lives each year; and the overall rate of hepatitis C-related deaths in the
			 United States is expected to triple by 2019 and currently accounts for roughly
			 9,000 deaths each year;
		Whereas chronic hepatitis B and C infections cost the
			 United States $16,000,000,000 each year, and a person who has become
			 chronically infected with the hepatitis B or C virus may not have symptoms for
			 up to 40 years after the initial infection has occurred;
		Whereas African-Americans, Asian-American and Pacific
			 Islanders, and Latinos, as well as Native Americans and Alaskan Natives, gay
			 and bisexual men, and persons who inject drugs, have higher rates of chronic
			 viral hepatitis infections in the United States;
		Whereas 1/3 of HIV-positive people in
			 the United States are co-infected with the hepatitis C virus and 1 out of 10
			 HIV-positive people in the United States are co-infected with the hepatitis B
			 virus;
		Whereas life expectancies for HIV-infected persons have
			 increased with therapy, liver disease, much of it related to HBV and HCV
			 infections, has become the most common non-AIDS-related cause of death among
			 this population;
		Whereas despite the fact that chronic viral hepatitis is
			 the most common blood borne infection in the United States, there is currently
			 no routine and universal screening in place for early detection;
		Whereas the first World Hepatitis Day on May 19, 2008,
			 brought messages about the need for action, compassion, and understanding about
			 chronic viral hepatitis around the world; and
		Whereas the goal of World Hepatitis Day on May 19, 2009,
			 is to highlight the global nature of chronic viral hepatitis epidemics and
			 recognize the need for a comprehensive public education and awareness campaign
			 designed to help infected patients and their physicians identify and manage the
			 secondary prevention of the disease, and to help increase the length and
			 quality of life for those diagnosed with chronic hepatitis B and C infection:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the World Hepatitis Day;
			(2)supports the goals
			 and ideals of National Hepatitis Awareness Month; and
			(3)supports raising awareness of the risks and
			 consequences of undiagnosed chronic hepatitis B and hepatitis C infections, and
			 the urgency for a robust governmental and public health response to protect the
			 health of approximately 6,000,000 people in the United States and nearly
			 600,000,000 people worldwide who suffer from chronic viral hepatitis.
			
